By the Court,

Whiton, C. J.
We regret to be obliged to hold, that upon the facts stated by the the complainant in his bill of complaint, he is not entitled to any relief.
*209It appears by the bill that the complainant and Andrew Wood and Robert S. Wood agreed to build a saw mill at the Falls of Black River, and in connection therewith to make such other improvements as should be necessary to work the mill and improve the water power at the Falls; that after making certain improvements, as partners and joint owners, difficulties arose between them, which were finally settled by the sale of the improvements to the complainant by the Woods. This sale was evidenced by a deed from the latter to the former, in which the grantors state that they have “remised, released, and forever quit-claimed to the said Spaulding, all our right, title, interest, claim and demand, both in law and in equity, in and to the claims to the United States lands, mill seat, mills, situated upon the Falls of Black river.” The bill of complaint states as a reason why a more specific description of the premises was not given in the deed, was that the land was not then surveyed. The bill further states, that immediately upon the delivery of the deed to the complainant, the Woods yielded the possession of the property and premises, and from that time to the time of filing the bill, the complainant had the possession and absolute control of the property. The bill further states that from the time the Woods went to the Falls of the Black river to make improvements, they claimed and possessed, as partners, jointly, the premises and property on both sides of the river, until the delivery of the possession to the complainant. The bill further states, that before the day appointed for the sale of the land, Andrew Wood repaired to the land office at Mineral Point, and entered the land in dispute, by virtue of a pretended pre-emption right, and obtained a patent for the same, in fraud of the rights of the complainant. These are all the allegations of the bill which we deem it necessary to recite. It has not been without a laborious struggle to prevent such a result, that we have been compelled to arrive at the *210conclusion that the complainant has no interest in the premises in question, which a court of equity can protect. It appears by the bill that the complainant and the Woods went into the possession of these premises jointly, as partners. Neither of them, therefore, could have a right of pre-emption.
In order to obtain a pre-emption, it was necessary for the applicant to swear, among other things, that he entered upon the land in good faith, to appropriate it to his own exclusive use and benefit, (Acts of Cong., Sept. 4th, 1841; id., June 22d, 1838.) Now according to the allegations of the bill of complainant, the complainant went upon and improved the land jointly with the Woods, and for the joint interest of all. If, therefore, Andrew Wood should be estopped to set up any right to the land, acquired by his patent, the complainant has not shown himself to be entitled to any. He could not have obtained a title to the land by pre-emption, except by committing perjury. All that he has lost by the fraud of Wood, is the right to bid for the land at public sale — a right common to all the world.
We are, therefore, obliged to hold that the case made by bill is not such as entitles the complainant to any relief. The decree of the court below must be reversed, and the case remanded for further proceedings.